COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                              NO. 2-08-354-CR


JOHN FRANK ANDERSEN A/K/A                                          APPELLANT
JOHN FRANK ANDERSON

                                       V.

THE STATE OF TEXAS                                                      STATE

                                   ------------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                   ------------

                        MEMORANDUM OPINION 1

                                   ------------

     A jury convicted Appellant John Frank Andersen a/k/a John Frank

Anderson of aggravated assault with a deadly weapon and assessed his

punishment at sixteen years’ confinement.         The trial court sentenced him

accordingly.




     1
          See Tex. R. App. P. 47.4.
      Andersen’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. Counsel’s brief and

motion meet the requirements of Anders v. California by presenting a

professional evaluation of the record demonstrating why there are no arguable

grounds for relief. 386 U.S. 738, 87 S. Ct. 1396 (1967). We gave Andersen

an opportunity to file a pro se brief, and he filed three letters—two of the letters

were dated August 31, 2009, and September 10, 2009, and one was date-

stamped October 9, 2009—in which he indicated that he had discovered two

or three issues. 2 We construed these letters as his pro se brief. The State

declined to file a reply.

      Once an appellant’s court-appointed attorney files a motion to withdraw

on the ground that the appeal is frivolous and fulfills the requirements of

Anders, this court is obligated to undertake an independent examination of the

record. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);

Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no




      2
         In his August 31 letter, Andersen states, “I have found many reasons
to file a successful Appeal. The type of gun and load.” In his September 10
letter, he states, “I have found two points of int[e]rest in my court record.” In
his letter date-stamped October 9, he states, “I have found three errors in my
case file. One of witch [sic] is not in the records but was said.”

                                         2
pet.). Only then may we grant counsel’s motion to withdraw. See Penson v.

Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record, including supplementation of the

record from this case’s earlier indictment and dismissal before reindictment, and

counsel’s brief, and we have attempted to identify the two to three issues

Andersen referred to in his three letters.   We agree with counsel that this

appeal is wholly frivolous and without merit; we find nothing in the record that

might arguably support the appeal. See Bledsoe v. State, 178 S.W.3d 824,

827–28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d 684, 685

n.6 (Tex. Crim. App. 2006).       Accordingly, we grant counsel’s motion to

withdraw and affirm the trial court’s judgment.




                                           PER CURIAM

PANEL: MCCOY, LIVINGSTON, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 25, 2010




                                       3